DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Firasat Ali on 08/31/2022.
Claims are amended as follows:
	1. (Currently Amended) 	A method comprising: 
 	reducing power consumption of a first component of an access point by disabling a transmit functionality of the first component of the access point, wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point; 
 	detecting, via a second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component, wherein the first component and the second component are part of the same access point; and 
 	in response to receiving the transmission at the second component, 
 		restoring, based on the detected transmission, the disabled transmit functionality of the first component of the access point; and 
 		disabling a transmit functionality of the second component of the access point, wherein disabling the transmit functionality of the second component comprising
determining a time of receipt of the received transmission; 
 	associating the time of receipt with a timing window; and 
 	disabling the transmit functionality of the second device for the duration of the timing window.

 	28. (Currently Amended) 	A system comprising: 
 	communication circuitry configured to access a first and a second component; and control circuitry configured to: 
 		reduce power consumption of a first component of an access point by disabling a transmit functionality of the first component of the access point, wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point; 
 		detect, via the second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component, wherein the first component and the second component are part of the same access point; and 
in response to receiving the transmission at the second component,  
 	 restore, based on the detected transmission, the disabled transmit functionality of the first component of the access point; and 
disable a transmit functionality of the second component of the access point,    
 		wherein disable the transmit functionality of the second component comprising:
determining a time of receipt of the received transmission; 
 	associating the time of receipt with a timing window; and 
 	disabling the transmit functionality of the second device for the duration of the timing window.

35. 	(Cancelled)

Allowable Subject Matter
Claims 1-6 and 21-34 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1 and 28 are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claim 1:
The closest primary prior art, Dottling et al. (US 20110076964, hereinafter “Dottling”), teaches:
 	“A method (FIG. 3 shows a flow diagram of a basic processing at an apparatus such as e.g. a base station) comprising: reducing power consumption of a first component (i.e., the combination of transmitting unit 31 and receiving unit 32) of an access point (the disabling unit 33 can disable the transmitting unit 31, Para. [0050]) by disabling a transmit functionality of the first component of the access point (A capability message, capability signal or capability information indicating the capability to disable transmitter parts can be broadcasted by network devices such as e.g. the base stations 30, 40. For example, a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31, Para. [0051]), wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point (where the wireless network 10 network can disable, turn off or switch off entire transmitter chains of sectors and/or entire base stations, whereas receiver chains remain activated, Para. [0051]); and in response to receiving the transmission at the second component (In a step S102, an activation information indicating that the transmitting means 31 should be re-enabled may be received by the receiving means 32, Para. [0072]): restoring, based on the detected transmission, the disabled transmit functionality of the first component of the access point (In a step S103, the transmitting means 31 can be re-enabled if the activation information is received in the receiving step S102, Para. [0072]).”
The closest secondary prior art, Malik et al. (US 20160112886, hereinafter “Malik”) teaches:
“the method comprising detecting, via a second component of the access point (i.e., BT radio 123A of the access point 120A, the first component is WiFi Radio 122A), a transmission ( the messages 301 over Wi-Fi are not responded to and cause a trigger condition, an alternative link is activated to send messages 302 concerning the error, Para. [0043]), wherein the second component is configured as a lower power component than the first component (Bluetooth is lower power component than Wifi component), wherein the first component and the second component are part of the same access point (WIFI radio 122A and BT radio 123A are part of the same Access point 120A, Fig. 3) and disabling a transmit functionality of the second component of the access point (In step 540, the wireless station disconnects the Bluetooth connection with an access point upon completion of actions. In some modes, Bluetooth provides a point-to-point communication channel that only allows one station to connect to an access point at a time, Para. [0049]).”
However, the closest prior arts, Dottling and Malik, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the method comprising wherein disabling the transmit functionality of the second component comprising determining a time of receipt of the received transmission, associating the time of receipt with a timing window and disabling the transmit functionality of the second device for the duration of the timing window” in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-6 and 21-27 are allowed as those inherit the allowable subject matter from claim 1.

 With respect to the allowed independent claim 28:
The closest primary prior art, Dottling et al. (US 20110076964, hereinafter “Dottling”), teaches:
“A system comprising (FIG. 1 shows a schematic diagram of a general network architecture in which the embodiments can be implemented) comprising: Communication circuitry configured to access a first component and control circuitry configured to: reduce power consumption of a first component (i.e., the combination of transmitting unit 31 and receiving unit 32) of an access point (the disabling unit 33 can disable the transmitting unit 31, Para. [0050]) by disabling a transmit functionality of the first component of the access point (A capability message, capability signal or capability information indicating the capability to disable transmitter parts can be broadcasted by network devices such as e.g. the base stations 30, 40. For example, a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31, Para. [0051]), wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point (where the wireless network 10 network can disable, turn off or switch off entire transmitter chains of sectors and/or entire base stations, whereas receiver chains remain activated, Para. [0051]); and in response to receiving the transmission at the second component (In a step S102, an activation information indicating that the transmitting means 31 should be re-enabled may be received by the receiving means 32, Para. [0072]): restore, based on the detected transmission, the disabled transmit functionality of the first component of the access point (In a step S103, the transmitting means 31 can be re-enabled if the activation information is received in the receiving step S102, Para. [0072]).”
The closest secondary prior art, Malik et al. (US 20160112886, hereinafter “Malik”) teaches:
“the system comprising communication circuitry configured to access a first and a second component and control circuitry configured to detect, via a second component of the access point (i.e., BT radio 123A of the access point 120A, the first component is WiFi Radio 122A), a transmission ( the messages 301 over Wi-Fi are not responded to and cause a trigger condition, an alternative link is activated to send messages 302 concerning the error, Para. [0043]), wherein the second component is configured as a lower power component than the first component (Bluetooth is lower power component than Wifi component), wherein the first component and the second component are part of the same access point (WIFI radio 122A and BT radio 123A are part of the same Access point 120A, Fig. 3) and disabling a transmit functionality of the second component of the access point (In step 540, the wireless station disconnects the Bluetooth connection with an access point upon completion of actions. In some modes, Bluetooth provides a point-to-point communication channel that only allows one station to connect to an access point at a time, Para. [0049]).”
	“the system comprising  wherein disable the transmit functionality of the second component comprising determine a time of receipt of the received transmission, associate the time of receipt with a timing window and disabling the transmit functionality of the second device for the duration of the timing window” in combination with all the recited limitations of the claim 28.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641